Citation Nr: 0720885	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, also claimed as due to herbicide exposure.

2.  Entitlement to service connection for ocular 
histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  When 
this case was previously before the Board in November 2006, 
it was remanded to the RO for further development.  In August 
2006, the veteran testified at a travel board hearing held at 
the RO.  A transcript of the veteran's testimony has been 
associated with the claims file.

The veteran's claim for service connection for ocular 
histoplasmosis is addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's Type II diabetes mellitus was incurred in or 
aggravated by his active service, is due to exposure to 
herbicides during his active service, or manifested to a 
compensable degree within one year following his separation 
from service.






CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004, June 2004, 
March 2006, and November 2006; a rating decision in December 
2003; a statement of the case in December 2004; and a 
supplemental statement of the case in April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Pursuant to the Board's 
remand dated November 2006, VA requested a copy of the 
veteran's Social Security Administration (SSA) decision and 
associated medical records.  However, in correspondence dated 
December 2006, the SSA notified VA that the records could not 
be located after an exhaustive and comprehensive search.  
With respect to the veteran's claim for service connection 
for Type II diabetes mellitus, the Board finds that VA is not 
obligated to provide an examination because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Type II diabetes 
mellitus on a direct or presumptive basis.  38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.

The veteran's service medical records are void of findings, 
symptoms, complaints, or diagnoses of diabetes.  Urinalysis 
testing done at the time of the May 1970 enlistment 
examination and December 1971 discharge examination was 
negative for sugar.

VA and private medical records show treatment of Type II 
diabetes mellitus.  A private medical record dated December 
1995 includes a diagnosis of diabetes with neuron manifest, 
Type II, insulin.  Current VA medical records show treatment 
of Type II diabetes mellitus.

The veteran's post-service medical records are negative for 
any evidence of Type II diabetes mellitus until over twenty-
three years after separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran currently has Type II 
diabetes mellitus, the record does not include a competent 
medical opinion linking the condition to the veteran's active 
duty.  In addition, the service medical records are void of 
any findings, symptoms, complaints, or diagnoses of Type II 
diabetes mellitus.  In the absence of competent medical 
evidence linking a Type II diabetes mellitus to service, 
service connection must be denied.

At the August 2006 hearing, the veteran testified that he 
believed that he was exposed to Agent Orange while stationed 
in Italy, although he admitted that he did not have actual 
proof.  However, mere exposure to Agent Orange is not a 
compensable occurrence.  While the veteran served during the 
Vietnam War era, he does not allege nor does the record show 
that he served in Vietnam.  Therefore, the presumption of 
service connection based on herbicide agents does not apply.  
38 U.S.C.A. § 1116 (a) (West 2002); 38 C.F.R. § 3.307 
(a)(6)(iii)(2006).  In the absence of competent medical 
evidence linking Type II diabetes mellitus to service or 
showing a Type II diabetes mellitus to a compensable degree 
within one year following separation from service, service 
connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed condition.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his 
assertions do not constitute competent medical evidence that 
his Type II diabetes mellitus began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that Type II diabetes mellitus was incurred in or 
aggravated by service, is presumed to be the result of 
exposure to herbicides since the veteran did not serve in 
Vietnam, or manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, service connection for Type II diabetes mellitus, 
also claimed as due to herbicide exposure, is denied.


ORDER

Service connection for Type II diabetes mellitus, is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
show in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

First, the Board finds that the veteran's claim for service 
connection for ocular histoplasmosis requires a medical 
opinion as to whether the claimed condition was incurred in 
service at Fort Knox, Kentucky, during eight weeks of basic 
training in the Ohio River Valley, or prior to service when 
the veteran resided in Illinois.

The veteran alleges that his ocular histoplasmosis was 
incurred in service at Fort Knox, Kentucky, during eight 
weeks of basic training in the swamps and back waters of the 
Ohio River.  Prior to service, the veteran resided in 
Illinois and after discharge, he returned to Illinois.  He 
submitted internet medical articles which state that 
histoplasmosis occurs in the Ohio-Mississippi River Valley 
which includes Kentucky and Illinois.

The veteran's May 1970 enlistment examination report notes 
that he wore reading glasses.  That month, he was given a 
prescription for spectacles.  The December 1971 separation 
examination report shows a diagnosis of defective distant and 
near vision, bilateral-corrected.

Private treatment records show that he underwent a macular 
study in April 1986.  The impression was juxtafoveal versus 
subfoveal choroidal neovascular membrane, right eye, 
secondary to ocular histoplasmosis syndrome.

In November 1999, he presented for treatment with private 
opthamalogist Dr. S.  Upon examination, the impression was 
histoplasmosis, macular scar OD, and choroidal 
neovascularization OS.  In August 2000, he underwent a pars 
plana vitrectomy, membrane stripping, gas/fluid exchange, 
left eye.  The post-operative and pre-operative diagnoses 
were subretinal choroidal neovascular membrane left eye.  In 
May 2001, he underwent a procedure for macular degeneration 
with choroidal neovascularization and visual loss.

An August 2002 VA medical record notes that the veteran was 
legally blind in the right eye with a loss of central vision.  
There was hazy central vision in the right eye.  A March 2003 
eye clinic noted that he was legally blind from macular 
deterioration and the impression was "histoplasmosis cause 
of macular decompensation."

In October 2004, Dr. K. performed a VA infectious, immune, 
and nutritional disabilities examination and diagnosed 
blindness of the right eye secondary to histoplasmosis.  Dr. 
K. stated that histoplasmosis was endemic in the Ohio Valley 
and is linked to bird droppings and bat exposure.  Dr. K. 
opined that "it is as likely as not that his ocular 
histoplasmosis is secondary to the exposure during basic 
training at Ft. Knox Kentucky in 1970."  However, in an 
addendum Dr. K. retracted the opinion and diagnosis of ocular 
histoplasmosis and deferred to the opinion of VA examiner and 
ophthalmologist Dr. Z.

In October 2004, the veteran was also afforded a VA eye 
examination performed by Dr. Z.  The veteran provided a 
history of visual loss starting approximately two years after 
discharge from service.  Upon examination, the impression was 
bilateral maculopathy.  Dr. Z. noted that the condition had 
been diagnosed as presumed ocular histoplasmosis.  However, 
Dr. Z. opined that the features of retinal pathology were not 
characteristic of those found in histoplasmosis and that the 
veteran did not exhibit characteristics of ocular 
histoplasmosis which involve the papillomacular bundle area.  
Dr. Z. further opined that the pathology was largely in the 
macular region with no findings in the nasal area, as often 
found in histoplasmosis.

In an opinion dated February 2005, the veteran's private 
ophthalmologist Dr. S. reported that the veteran had lost 
most of his central vision in both eyes and was legally blind 
as a result of ocular histoplasmosis syndrome, which he most 
likely developed while in the Ohio River Valley.  He opined 
that the ocular problems and legal blindness were the result 
of complications due to the presumed ocular histoplasmosis 
syndrome.

Finally, a review of the claims file shows that additional VA 
medical records should be obtained.  In September 2005, the 
veteran submitted page twelve of a VA ophthalmology report 
dated May 2005 that includes objective findings and an 
impression of histoplasmosis cause of macular decompensation.  
Prior to the May 2005 report, the most recent VA medical 
record is dated November 2004.  As it appears that there are 
VA medical records that have not been associated with the 
claims file, VA medical records dated since November 2004 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since November 2004.

2.  Schedule the veteran for a VA eye 
examination to determine whether any 
current eye disability was incurred in or 
aggravated by service.  The claims folder 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that the claims folder was 
reviewed.  Specifically, the examiner 
should provide the following information:

a)  The examiner should state whether 
it is as likely as not (50 percent or 
more probability) that the veteran's 
eye disability was incurred in or 
aggravated by the veteran's period of 
active service, including basic 
training in the Ohio River Valley.  The 
examiner should provide the rationale 
for the opinion provided, and reconcile 
the opinion with the other opinions of 
record.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and afford the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


